                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 19-cr-20689
                                                    Hon. Matthew F. Leitman
-vs-

JAMES WILDER, II,

          Defendant.
__________________________________________________________________/

            ORDER GRANTING EX PARTE MOTION FOR
       APPOINTMEMNT OF EXPERT TO PREPARE PRESENTENCE
                PSYCHOLOGICAL EVALUATION

       This matter has been brought to the Court upon ex parte application for

funds to obtain a forensic psychologist, and the Court having reviewed the

supporting documents, and being fully informed, is of the opinion that the

Defendant has demonstrated the need for this service for an expert in forensic

psychology, and his financial inability to secure these services on his own;

       Therefore, the Court authorizes payment to DENNIS SUGRUE, Ph.D., from

CJA funds for his expert services on behalf of Defendant, not to exceed Two

Thousand Six Hundred ($2,600) dollars, without further approval of the Court.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 16, 2020

                                          1
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 16, 2020, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
